                      Case 18-16248-MAM      Doc 270    Filed 06/25/20    Page 1 of 2




         ORDERED in the Southern District of Florida on June 24, 2020.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

        In re:                                                 Case No. 18-16248-BKC-MAM
                                                               Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                             /

                             ORDER DENYING DEBTOR’S MOTION TO
                           ABANDON CLAIM TO PROPERTY [ECF NO. 264]

                 THIS MATTER came before the Court on June 2, 2020 at 10:00 a.m. on the Debtor,

        Chance & Anthem, LLC’s, Motion to Abandon Claim of Property [ECF No. 264] (the “Motion”)

        and the Chapter 7 Trustee, Robert C. Furr’s, Response in Opposition to Debtor’s Motion to

        Abandon Claim to Property [ECF No. 269] (the “Response”). The Court having reviewed the

        Motion and Response, having heard arguments of counsel and being otherwise duly advised in
               Case 18-16248-MAM         Doc 270       Filed 06/25/20    Page 2 of 2




the premises, it is,

        ORDERED, as follows:

        1.      The Motion is DENIED for the reasons stated on the record.

                                                      ###

Submitted by:

Jesus M. Suarez, Esq.
Email: jsuarez@gjb-law.com
GENOVESE JOBLOVE & BATTISTA, P.A.
Counsel to the Chapter 7 Trustee
100 S.E. 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (305) 349-2300
Fax.: (305) 349-2310

Copies to:
Jesus M. Suarez, Esq.

(Mr. Suarez is directed to serve a conformed copy of this Order to all parties of interest and file a
certificate of service with the Court)




                                                  2
